          Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 1 of 38




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


PARTS ID, LLC, a Delaware limited liability
company,
                                                        Case No. 1:20-cv-11253
Plaintiff,
                                                        SECOND AMENDED COMPLAINT
    v.                                                  FOR DAMAGES AND
                                                        INJUNCTIVE RELIEF—LEAVE
ID PARTS LLC, a Massachusetts corporation,
                                                        TO FILE GRANTED ON 1/19/2021
Defendant.
                                                        JURY TRIAL DEMANDED




         Plaintiff PARTS iD, LLC (“Plaintiff” or “PARTS iD”), formerly known as Onyx

Enterprises International, Corp. (“Onyx”), by and through undersigned counsel, hereby brings suit

against Defendant ID Parts LLC (“Defendant” or “ID Parts”) and alleges as follows:

                                   NATURE OF ACTION

         1.    This case involves the Defendant’s infringement of PARTS iD’s brand and most

prominent house mark, the iD® Mark, as PARTS iD has used in connection with the sale of

automotive parts and accessories since 2009.

         2.    ID Parts has been selling automotive parts and accessories on the website

www.idparts.com. ID Parts has been copying PARTS iD’s trademark in order to benefit from the

national name recognition and good will associated with PARTS iD’s signature iD® brand, to

mislead consumers into believing that www.idparts.com is associated with Plaintiff’s iD® brand,

and ultimately to divert market share away from PARTS iD.
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 2 of 38




       3.      Defendant’s infringement of PARTS iD’s distinctive signature iD® Mark and its

unauthorized use of its likeness encroach upon any reasonable notion of fair competition. PARTS

iD thus brings this action for damages and injunctive relief for trademark infringement, unfair

competition, and false designation of origin pursuant to the Lanham Act (15 U.S.C. § 1051, et

seq.), and trademark infringement, unfair competition, and deceptive trade practices pursuant to

the common law of Massachusetts and G.L.c. 93(a) § 2.

                                           PARTIES

       4.      Onyx was a New Jersey corporation having a principal place of business at 1

Corporate Drive, Suite C, Cranbury New Jersey 08512.

       5.      PARTS iD, LLC is a Delaware limited liability company having a principal place

of business at 1 Corporate Drive, Suite C, Cranbury New Jersey 08512. PARTS iD merged with

and acquired Onyx in November 2020. In so doing, PARTS iD acquired the iD® Mark and all

associated rights, privileges, and goodwill developed by Onyx as summarized in this Second

Amended Complaint.

       6.      Upon information and belief, ID Parts is a Massachusetts corporation having a

principal place of business at 1257 Franklin Street, Duxbury, MA 023320. Upon information and

belief, ID Parts owns, operates, and controls the website www.idparts.com.

                                  JURISDICTION & VENUE

       7.      This Court has subject matter jurisdiction over the asserted claims under 15 U.S.C.

§ 1121, 28 U.S.C. §§ 1331, 1338(a), and 1338(b).

       8.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over

PARTS iD’s state and common law claims because those claims are so related to the federal claims

that they form part of the same case or controversy.




                                                2
         Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 3 of 38




       9.      This Court has personal jurisdiction over ID Parts, a Massachusetts limited liability

company, as it has committed tortious acts in this District, maintains a website accessible in this

District, and has and will continue to transact substantial business in this District. ID Parts also

regularly solicits business from, does business with, and derives value from goods and services

provided to consumers in this District.

       10.     Venue is proper within this District pursuant to 28 U.S.C. § 1391(b) and (c) and

under 28 U.S.C. § 1400(b) because ID Parts resides within this Judicial District. Venue is also

proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the property that is the

subject of the claims contained herein is located within this District.

                                  FACTUAL ALLEGATIONS

             CREATION, GROWTH, AND SCOPE OF PLAINTIFF’S iD® MARK

       11.     As early as 2008, Onyx deployed its iD® Mark to brand its eCommerce platform

designed to sell complex product portfolios. For more than a decade, Onyx has been singularly

focused upon the creation of a unique, comprehensive, and reliable online customer experience for

those seeking to purchase automotive products, both original equipment (“OE”) and aftermarket

(“AM”) parts. By reliably connecting consumers to millions of products from thousands of brands,

Onyx drove consumer confidence in the purchase of automotive products online and established

the iD® brand as the leader in online automotive product sales.

       12.     Onyx was, and PARTS iD remains, a pure online retailer. When formed, the market

for the online purchase of automotive parts was minimal. In 2008, Onyx launched its first iD®

branded platform, www.CARiD.com, and funded a consistent and persistent effort to compete with

traditional channels for the sale of automotive products by creating demand for products online.




                                                  3
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 4 of 38




                     (Screenshot from The Way Back Machine, December 2009)
       13.     Onyx deployed the following iD® Marks on its eCommerce platform in the first

year of operation:




                                              4
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 5 of 38




       14.     To protect the above iD® Mark, Onyx sought and was granted trademark protection

for CARID as detailed in Trademark Registration No. 3711746.

       15.     To compete with traditional automotive retailers and create consumer confidence

for the online purchase of automotive products, Onyx spent hundreds of millions of dollars

constructing a proprietary platform coupled with a comprehensive product catalog featuring

millions of OE/AM products from thousands of brands. Onyx integrated customer service and

consumer education components to create a comprehensive online experience that customers enjoy

and companies respect. PARTS iD has continued this operation following the merger.

       16.     Through this effort, Onyx has grown the iD® brand into one of the largest online

retailers of automotive products in the United States. At the time it was formed in 2008, online

traffic for the sale of automotive products was virtually non-existent, as depicted below. Today,

Onyx receives over 10 million visitors to its site each month, nearly three times its closest online

competitor, as depicted below. PARTS iD continues to enjoy and expand these results following

the merger.




                                                 5
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 6 of 38




       17.     Figure 1 is a graphical representation from a marketing analytics firm of monthly

clicks directed at some of the top pure online retailers from 2006 through the present:




                                            FIGURE 1

       18.     Figure 2 is a graphical representation of the number of monthly clicks directed at

some of the top pure online retailers from 2015 through the present:




                                            FIGURE 2

       19.     After Onyx launched its iD® platform in 2008, traditional automotive product

retailers such as AutoZone, Advanced Auto Parts, O’Reilly Auto/Pep Boys, and NAPA started to

heavily invest in eCommerce. Specialty brick and mortar retailers, such as 4 Wheel Parts and


                                                 6
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 7 of 38




others, also followed suit. Figure 3 is a graphical representation of the performance, expressed in

terms of monthly clicks, of the top six traditional retailers’ domains from 2006 through the present.




                                            FIGURE 3
       20.     Through its concerted campaign to drive its iD® Mark to the center of consumer

purchasing for automotive parts and accessories, Onyx has outperformed all traditional retailers

online other than AutoZone:




                                            FIGURE 4
       21.     Figure 4 is a graphical representation of the number of monthly clicks on the

indicated domains from 2015 through the present.


                                                 7
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 8 of 38




       22.     To achieve these results, Onyx committed substantial resources to ensure that it

would perform relative to its competition, both traditional retailers and the field of pure

eCommerce retailers. Onyx has spent nearly $200 million in marketing its brand. PARTS iD

continues this capital expenditure following the merger.

       23.     To maintain its position relative to eCommerce and traditional retailers, Onyx has

similarly outspent the competition to drive traffic to its iD® Branded platforms, a trend that

continues following its merger with PARTS iD.

       24.     As a result of its efforts, PARTS iD’s online presence exceeds the profiles of its top

online competitors:




                                            FIGURE 5

       25.     Like the end consumer, most automotive product manufacturers, both OE and AM,

associate the iD® brand with PARTS iD and its unique, comprehensive, and reliable eCommerce

platform. PARTS iD works with manufacturers and distributors of OE and AM products (“the

Brands”) to build educational tools and product pages to connect the right customer, with the right


                                                 8
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 9 of 38




Brand, for the right car. The Brands associate the iD® Mark with quality service and professional

product placement.

       26.     The substantial brand power behind the iD® Mark that has been developed for over

a decade is reflected in a consistent commercial impression: When consumers and/or Brands see

the iD® Mark with its unique properties and design elements, they know to expect quality, service,

and professionalism, deriving from a very specific and distinguishable source.

       27.     Leveraging its famous mark and the goodwill customers associate with the iD®

brand, Onyx expanded its suite of eCommerce platforms into other complex market product

portfolios, a suite that PARTS iD continues to advance following the merger.




       28.     For example, Onyx developed and released its MOTORCYCLEiD® mark in July

2018. Similar to CARiD®, MOTORCYCLEiD® conveys to customers that they can come to

Onyx—and MOTORCYCLEiD®—to identify the unique parts and pieces that are suited for that

customer’s particular motorcycle.

       29.     For example, Onyx developed and released its TRUCKiD® mark in July 2018.

Similar to CARiD®, TRUCKiD® conveys to customers that they can come to Onyx—and


                                                9
       Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 10 of 38




TRUCKiD®—to identify the unique parts and pieces that are suited for that customer’s particular

semi-truck or other oversized or commercial vehicle.

       30.    Onyx’s iD® Mark and the reputation it has developed in association with its iD®

trademark and iD® brand have grown based on the quality associated with them. Consequently,

Onyx has registered the following marks: BOATiD®, CAMPERiD®, MOTORCYCLEiD®,

POWERSPORTSiD®, RECREATIONiD®, STREETiD®, TOOLSiD®, and TRUCKiD®. Onyx

has launched associated eCommerce platforms utilizing the same trade dress.




      www.BOATiD.com




      www.CARiD.com




                                              10
Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 11 of 38




www.CAMPERiD.com




www.MOTORCYCLEiD.c
om




www.POWERSPORTSiD.
com




                              11
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 12 of 38




        www.RECREATIONiD.co
        m




        www.TOOLSiD.com




        31.    PARTS      iD   has   secured   new   domains   such   as   www.RIMSiD.com,

www.IDAutoMall.com and www.TireID.com through acquisition and enforcement of its iD®

Mark.

        32.    Onyx’s CARiD® branded services have received consistently high ratings, a trend

that continues following the merger with PARTS iD.

        33.    PARTS iD has an “Elite” rating of 9.5/10 out of about 102,877 reviews on

www.ResellerRatings.com. Based on the reviews submitted within the last six months, PARTS

iD’s CARiD® branded services has an average customer service rating of 9.09/10 and a “chance

of future purchase” rating of 8.99/10.

        34.    PARTS iD has an “A+” rating with the Better Business Bureau.



                                               12
       Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 13 of 38




       35.    PARTS iD has a 4.7 out of 5 on Google Reviews based upon just under 10,000

reviews.

       36.    PARTS iD’s CARiD® Facebook page currently has a 4.4/5 rating out of about

20,088 reviews.

       37.    The CARiD® Instagram account currently has approximately 39,000 followers

while the CARiD® Facebook account currently has over 2.5 million followers. The CARiD®

YouTube Channel has over 69,100 subscribers and over 35.6 million views.

       38.    As a result of its efforts, including its extensive financial investment, Onyx made a

substantial amount of sales through its iD® brand in the United States and abroad, a trend that

continues with the merger with PARTS iD. Sales of products sold through CARiD® and other iD®

branded services have far exceeded those of PARTS iD’s direct competitors in the United States

and abroad.

                  ONYX’S INTELLECTUAL PROPERTY PROTECTIONS
       39.    In addition to the strong consumer recognition, the iD® brand enjoys substantial

state and federal trademark protections given its ubiquitous and consistent use since 2008. PARTS

iD is the registered owner of the federal trademark registration for the stylized “iD” logo (Reg.

No. 5658672) for “Wholesale distributorships featuring automotive parts and accessories; retail

store services featuring automotive parts and accessories; online retail store services featuring

automotive parts and accessories.” See Exhibit 1.




                                               13
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 14 of 38




       40.     PARTS iD owns the trademark application for its newly-stylized iD® logo (Reg.

No. 5804750) for “Distributorship services featuring parts and accessories for land vehicles and

water vehicles; Distributorship services featuring goods for travel and outdoor recreational

activities; Distributorship services featuring tools.”




       41.     This application received no opposition and was registered on the Principal Register

on July 16, 2019. PARTS iD and Onyx have been using this newly stylized iD® logo in some

version in connection with its multiple retail platforms since at least 2013.

       42.     PARTS iD is the registered owner of the federal trademark, wordmark, and

registration for CARiD® (Reg. No. 3711746) for “Wholesale distributorships featuring automotive

accessories; retail store services featuring automotive accessories; online retail store services

featuring automotive accessories.” PARTS iD and Onyx have been using this trademark in

connection with its eCommerce platform since at least 2008. For avoidance of doubt, PARTS iD

identifies Trademark Registration Nos. 3711746, 5658672, 5804750, 6096254, and 6100524 as

the “iD® Mark.”

       43.     PARTS iD owns U.S. Trademark Registrations and pending U.S Trademark

Applications for the following marks, copies of which are attached as Exhibit 2:

       MARK                Reg./Ser. No.                        Goods & Services
       CARID             Reg. No. 3711746      IC 035: Wholesale distributorships featuring
                                               automotive accessories; retail store services
                                               featuring automotive accessories; online retail store
                                               services featuring automotive accessories. (Date of
                                               First Use: at least as early as March 10, 2009)




                                                  14
Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 15 of 38




            Reg. No. 6100524    IC 035: On-line retail store services featuring a
                                wide variety of consumer goods of others; On-line
                                retail store services featuring automotive parts and
                                accessories;      Reseller      services,   namely,
                                distributorship services in the field of automotive
                                parts and accessories; Wholesale and retail store
                                services featuring automotive parts and accessories;
                                Wholesale and retail store services featuring a wide
                                variety of consumer goods of others. (Date of First
                                Use: at least as early as July 26, 2014)

            Reg. No. 5804750    IC 035: Distributorship services featuring parts and
                                accessories for land vehicles and water vehicles;
                                Distributorship services featuring goods for travel
                                and outdoor recreational activities; Distributorship
                                services featuring tools. (Date of First Use: at least
                                as early as June 1, 2018)
            Reg. No. 6096254    IC 035: On-line retail store services featuring a
                                wide variety of consumer goods; On-line retail
                                store services featuring automotive parts and
                                accessories;      Reseller      services,     namely,
                                distributorship services in the field of electronics
                                and apparel; Wholesale and retail store services
                                featuring automotive parts and accessories;
                                Wholesale and retail store services featuring
                                electronics, tools, apparel, goods used for travel and
                                outdoor recreational activities, and parts and
                                accessories for land and water vehicles; Wholesale
                                and retail store services featuring a wide variety of
                                consumer goods. (Date of First Use: at least as early
                                as June 1, 2018)
            Reg. No. 5658672    IC 035: Wholesale distributorships featuring
                                automotive parts and accessories; retail store
                                services featuring automotive parts and accessories;
                                online retail store services featuring automotive
                                parts and accessories. (Date of First Use: at least as
                                early as September 1, 2013)

            Ser. No. 87412406 IC 002: Sealer coatings for use in the sealing of
                              vehicle parts and during vehicle repairs; coatings
                              for industrial purposes, namely, paints, aerosol
                              paints, rust treatment coatings, undercoats in the
                              nature of industrial sealants for waterproofing and
                              surface hardening, insulation coatings, and
                              rubberized coatings in the nature of industrial




                                  15
Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 16 of 38




                            sealants for waterproofing and surface hardening;
                            anti-corrosive oils

                            IC 003: Chemical cleaners directed to the the
                            vehicle industries; windshield washing fluid;
                            vehicle and car wax preparations

                            IC 004: Motor vehicle lubricants; Rust penetrant
                            lubricants for vehicle exhaust systems, for hood
                            release cables, for nuts and bolts, for shock
                            absorbers, and other clips and cables of vehicles;
                            penetrating oil; vehicle lubricants; vehicle
                            lubricating greases; lubricating oils; automotive
                            lubricants

                            IC 007:       Vehicle equipment, namely, engine
                            mufflers, spark plugs, gaskets, and chucks for
                            power-operated drills; metal engine gaskets for
                            vehicles

                            IC 009:        Batteries for motor vehicles; battery
                            maintenance equipment, namely, cables, lugs,
                            connectors, terminals, hardware, protectors, cable
                            assemblies, bolts, and booster cables; battery
                            chargers for motor vehicles

                            IC 012: ATVs (all terrain vehicles); automobiles
                            and structural parts therefor; brake discs for
                            motorcycles; motor scooters and structural parts
                            therefor; motorcycle drive chains ; motorcycle foot
                            pegs; motorcycle sprockets; motorcycles and
                            structural parts therefor; motorized bicycles;
                            motorized dirt bikes for motocross and dune
                            buggies; motorized vehicles, namely, go-carts;
                            parts of motorcycles, namely, brake cables; parts of
                            motorcycles, namely, brake calipers; parts of
                            motorcycles, namely, brake levers; parts of
                            motorcycles, namely, brake master cylinder
                            assemblies; parts of motorcycles, namely, brake
                            rotors; parts of motorcycles, namely, clutch cables;
                            parts of motorcycles, namely, clutch master
                            cylinder assemblies; parts of motorcycles, namely,
                            handle bar grips; parts of motorcycles, namely,
                            handle bar throttles; parts of motorcycles, namely,
                            handle bar grips; parts of motorcycles, namely,
                            handle bars; parts of motorcycles, namely, master



                              16
    Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 17 of 38




                                   cylinders; parts of motorcycles, namely, shift
                                   levers; parts of motorcycles, namely, brake master
                                   cylinder assemblies; parts of motorcycles, namely,
                                   clutch master cylinder assemblies; vehicle parts,
                                   namely, rearview mirrors; push scooters and
                                   structural parts therefor

                                   IC 025: Clothing, namely, t-shirts, sweatshirts,
                                   headwear and footwear

    BOATiD      Reg. No. 5888908   IC 035: Online retail store services featuring
                                   consumer products, electronics, parts and
                                   accessories for boats and water vehicles, boat
                                   safety, and boat maintenance; computerized online
                                   ordering featuring general merchandise and general
                                   consumer goods for boats and water vehicles, boat
                                   safety, and boat maintenance

  CAMPERiD      Reg No. 5888909    IC 035: Online retail store services in the field of
                                   outdoor consumer products, equipment, parts and
                                   accessories used with, or in association with,
                                   recreation vehicles, campers, cooking, towing, and
                                   other outdoor recreational activities; Online retail
                                   store services in the field of general merchandise
                                   and general consumer goods used for outdoor
                                   recreational activities

MOTORCYCLEiD    Reg. No. 5787890   IC 035: Online retail store services featuring
                                   consumer products, electronics, apparel, protective
                                   wear, parts and accessories for motorcycles, dirt
                                   bikes, motocross bikes, scooters, and three-wheel
                                   bikes; computerized online ordering featuring
                                   general merchandise and general consumer goods
                                   including those used with motorcycles, dirt bikes,
                                   motocross bikes, scooters, and three-wheel bikes
                                   (Date of First Use: at least as early as July 1, 2018)

POWERSPORTSiD Reg. No. 5787889     IC 035: Online retail store services featuring
                                   consumer products, electronics, parts and
                                   accessories for powersports, namely, boating,
                                   snowmobiling, motorcycling, utility terrain
                                   vehicles, watercrafts, off-road vehicles, and all-
                                   terrain vehicles; computerized online ordering
                                   featuring general merchandise and general
                                   consumer goods including those used in support of
                                   powersports


                                     17
   Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 18 of 38




                                   (Date of First Use: at least as early as July 1, 2018)

  RACINGiD     Ser. No. 88303678 IC 035: On-line retail store services featuring a
                                 wide variety of consumer goods of others; Online
                                 retail store services featuring consumer products,
                                 electronics, parts and accessories for land and water
                                 vehicles used for racing or high performance travel;
                                 Computerized online ordering featuring general
                                 consumer merchandise

RECREATIONiD   Reg. No. 5888910    IC 035: Online retail store services in the field of
                                   consumer products, shoes, electronics, equipment,
                                   parts and accessories used with, or in association
                                   with, walking, camping, backpacking, hiking,
                                   tailgating, cooking, hunting, fishing, biking,
                                   towing, and other outdoor recreational activities;
                                   Online retail store services in the field of general
                                   merchandise and general consumer goods used for
                                   outdoor recreational activities

  STREETiD     Reg. No. 5850420    IC 035: On-line retail store services featuring a
                                   wide variety of consumer goods of others.

  TOOLSiD      Reg. No. 5888911    IC 035: Online retail store services featuring
                                   consumer products, electronics, parts and
                                   accessories associated with tools, namely, power
                                   tools, hand tools, lawn and garden tools, air tools,
                                   automotive tools, and construction tools; Online
                                   retail store services in the field of general
                                   merchandise and general consumer goods used for
                                   or with tools

  TRUCKiD      Reg. No. 5787891    IC 035: Online retail store services in the field of
                                   electronics, consumer products, parts and
                                   accessories directed to, or used in association with,
                                   trucks, semi-trucks, semi-tractor trailers, fifth
                                   wheels, trailers and towing; computerized online
                                   ordering featuring general merchandise and general
                                   consumer goods for those in the field of trucks,
                                   semi-trucks, semi-tractor trailers, fifth wheels,
                                   trailers and towing
                                   (Date of First Use: at least as early as July 1, 2018)




                                      18
Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 19 of 38
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 20 of 38




       46.     Onyx enforced its intellectual property rights to ensure the integrity and strength of

its iD® brands. See, e.g., Onyx Enters. Int’l, Corp. v. Guangzhou Zezhong Elecs. Co., Ltd., No.

1:18-cv-03226 (D. Colo. filed Dec. 14, 2018) and Onyx Enters. Int’l, Corp. v. Sloan Int’l Holdings

Corp., No. 0:20-cv-60871-RKA (S.D. Fla. filed Apr. 29, 2020).

                        DEFENDANT’S ACTS OF INFRINGEMENT

       47.     On November 2, 2008, Mr. Peter Noble registered an LLC in Massachusetts under

the name “TDIParts LLC.”

       48.     On or about December 15, 2009—after Onyx launched its first iD® branded e-

commerce site at www.CARiD.com—Mr. Noble filed a Certificate of Amendment with the

Massachusetts Secretary of the Commonwealth, amending the name of the LLC from “TDI Parts

LLC” to “IDPARTS LLC.”

       49.     Upon information and belief, after its incorporation and subsequent name change,

ID Parts began to operate and control the www.idparts.com website, its social media accounts, and

to provide retail services for automotive parts and accessories under the infringing

www.idparts.com domain name.

       50.     Upon information and belief, ID Parts is the registered owner of the

www.idparts.com website.




                                                20
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 21 of 38




       51.     Upon information and belief, ID Parts had full knowledge of Plaintiff’s ownership

of the iD® Mark, including Plaintiff’s use of the following stylized marks on or about the dates

indicated:




       52.      Upon information and belief, ID Parts had full knowledge of Plaintiff’s ownership

of the iD® Mark, including Plaintiff’s exclusive rights to use and license such intellectual property

and the goodwill associated therewith.


       53.     On October 3, 2014, ID Parts applied to register its infringing ID mark:

(the “Infringing ID Mark”) on the principal register with the United States Patent and Trademark

Office under Serial No. 86414309.




                                                 21
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 22 of 38




       54.     On July 21, 2019, the USPTO issued a non-final office action informing ID Parts

that registration of its Infringing ID Mark was refused due to a likelihood of confusion in the

market between Defendant’s Infringing ID Mark and Plaintiff’s iD® Mark. See Exhibit 3. ID Parts

did not file a response to the office action, and the mark was deemed abandoned by the USPTO

on April 14, 2020.

       55.     Despite receiving a non-final office action of refusal specifically stating that there

is a likelihood of confusion between the Infringing ID Mark and Plaintiff’s iD® Mark, and

receiving a Notice of Abandonment from the USPTO, ID Parts continues to use its Infringing ID

Mark to distribute and sell identical and/or similar automotive parts and accessories as PARTS iD.

       56.     ID Parts has marketed, and continues to market, its retail services for automotive

parts and accessories into the same channels of trade as PARTS iD and to the same types of

consumers.

       57.     The www.idparts.com website, social media accounts, and marks directly

incorporate Plaintiff’s iD® Mark and are identical in spelling and sound to Plaintiff’s iD® Mark,

and often duplicate the color scheme as used by PARTS iD, which is depicted in the below side-

by-side comparisons:

             Plaintiff’s iD® Mark                        Defendant’s Infringing ID Mark




  (as depicted on www.CARiD.com; Reg. No.                 (as used on www.idparts.com on
                   6100524)                                         06/15/2020)

                    CARID
          (Reg. No. 3711746 CARID)




                                                22
     Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 23 of 38




          (Reg. No. 5804750)




          (Reg. No. 6096254)




    (as depicted on www.CARiD.com)




   (as depicted on www.BOATiD.com)




  (as depicted on www.CAMPERiD.com)




          (as depicted on
     www.MOTORCYCLEiD.com)




           (as depicted on
     www.POWERSPORTSiD.com)




(as depicted on www.RECREATIONiD.com)




   (as depicted on www.TOOLSiD.com)




  (as depicted on www.TRUCKiD.com)


                                        23
      Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 24 of 38




            (Reg. No. 5658672)
                                                   (as currently used for the www.idparts.com
 (as currently used for the www.carid.com
                                                                website thumbnail)
             website thumbnail)




 (as used on the CARiD® Facebook Account
              on May 31, 2020)
                                                    (as used on ID Parts Facebook Account
                                                               on May 31, 2020)



                                               (as depicted in the current ID Parts Facebook
                                                            account cover photo)


(as depicted in the current CARiD Instagram
                    account)




                                               (as depicted in the current ID Parts Instagram
                                                                   account)




                                              24
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 25 of 38




      (as depicted on the current CARiD
                                                        (as depicted on the current ID Parts
            Twitter account profile)
                                                             Twitter account profile)



       58.      True and correct copies of the website screenshots for PARTS iD’s current CARiD,

BOATiD, CAMPERiD, MOTORCYCLEiD, POWERSPORTSiD, RECREATIONiD, TOOLSiD,

and TRUCKiD websites depicting the above-referenced complimentary iD® Marks are attached

as Exhibit 4.

       59.      A true and correct copy of the website screenshot for the www.idparts.com website,

as captured on May 31, 2020, is attached as Exhibit 5. A true and correct copy of the website

screenshot showing the thumbnail from the current www.idparts.com website is attached as

Exhibit 6. True and correct copies of the website screenshots for the ID Parts Facebook, Instagram,

and Twitter accounts are attached as Exhibit 7.

       60.      Upon information and belief, ID Parts initially created the www.idparts.com

website and name with the intention of creating consumer confusion and passing off the

www.idparts.com retail service as being associated with Plaintiff’s iD® Mark.




                                                  25
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 26 of 38




        61.        At all relevant times, PARTS iD began using its iD® Mark, namely Reg. No.

3711746, prior to Defendant’s use of its Infringing ID Mark utilizing the term “ID”.

        62.        ID Parts has acted purposefully and in bad faith to usurp the substantial goodwill

that PARTS iD has developed under its iD® Mark to confuse and deceive consumers into believing

that the www.idparts.com website and services are in some way affiliated or connected to

Plaintiff’s iD® brand when it is not.

        63.        ID Parts has made and will continue to make substantial profits and gains off of the

goodwill and value PARTS iD has acquired through their iD® Mark, to which ID Parts is not in

law or equity entitled.

        64.        PARTS iD is not affiliated or connected with ID Parts or its services, nor has

PARTS iD endorsed or sponsored ID Parts or its services.

        65.        PARTS iD has not in any way authorized Defendant’s use of Plaintiff’s iD® Mark

or its likeness.

        66.        PARTS iD has no control over the nature and quality of the services or goods that

ID Parts provides through the www.idparts.com website or under the Infringing ID Mark.

        67.        Upon information and belief, ID Parts does not provide services through the

infringing www.idparts.com website or Infringing ID Mark that meet the high standard and quality

that consumers have come to associate with Plaintiff’s iD® Mark.

        68.        Defendant’s use of the infringing www.idparts.com website and the Infringing ID

Mark have harmed, and will continue to cause harm, to the goodwill symbolized by Plaintiff’s iD®

Mark and the reputation for quality and excellence that it embodies.

        69.        On March 30, 2020, shortly after discovering Defendant’s use of the infringing

www.idparts.com website and the Infringing ID Mark, Plaintiff notified ID Parts of its rights in its




                                                    26
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 27 of 38




iD® Mark and requested that ID Parts cease using the infringing www.idparts.com website and

iD® Mark. See Exhibit 8. ID Parts acknowledged receipt of the notice via e-mail reply on April

14, 2020. See Exhibit 9. Plaintiff communicated with ID Parts again on May 7, 2020 to again

request it cease and desist its unlawful use of Plaintiff’s iD® Mark (Exhibit 10), but ID Parts did

not reply to or acknowledge this second notice.

       70.     Rather than cease using the infringing www.idparts.com website and the Infringing

ID Mark as requested, ID Parts failed to respond any further to Plaintiffnyx’s attempts to negotiate

and has not changed anything on the its infringing www.idparts.com website.

       71.     ID Parts continues to advertise, market, and sell competing automotive parts and

accessories in the same industry and through the same channels of trade as PARTS iD using its

infringing www.idparts.com website and Infringing ID Mark.

       72.     Absent injunctive relief, PARTS iD will continue to suffer irreparable harm in the

loss of control of its reputation and goodwill in its iD® Mark.

       73.     This and all other damage to PARTS iD’s reputation and goodwill in its iD® Mark

and brand resulting from the conduct alleged in this action cannot be easily quantified nor could it

be undone through an award of money damages alone.




                                                  27
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 28 of 38




                                     COUNT I
Federal Trademark Infringement of U.S. Trademark Reg. Nos. 3711746, 5658672, 5804750,
               6096254, and 6100524 in Violation of 15. U.S.C. § 1114(1)

        74.     PARTS iD incorporates the allegations in Paragraphs 1 through 73 as if fully set

forth herein.

        75.     PARTS iD is the owner of all right, title, and interest in, to and under its iD® Mark,

specifically Trademark Reg. Nos. 3711746, 5658672, 5804750, 6096254, and 6100524, and all

goodwill appurtenant thereto.

        76.     PARTS iD’s federal registrations on the Principal Register are prima facie

evidence of validity and PARTS iD’s exclusive right to use the marks pursuant to 15 U.S.C. §

1115.

        77.     Plaintiff’s iD® Mark has been continuously and widely used by PARTS iD

nationwide, abroad, and on its eCommerce platforms. PARTS iD intends to preserve and maintain

its rights to, and continued use of, the iD® Mark.

        78.     Without PARTS iD’s consent, ID Parts has used, and continues to use,

reproductions, copies, or colorable imitations of PARTS iD’s identified marks mark in connection

with the sale, offering for sale, distribution, or advertising of goods or services on orin interstate

commerce in connection with the promotion, advertisement, and operation of identical

distributorship and retail store services, and specifically automotive products.

        79.     Defendant’s unauthorized use of Plaintiff’s iD® Mark, and/or confusingly similar

variations thereof, is causing and is likely to continue to cause confusion, or to cause mistake, or

to deceive, consumers and the relevant public into falsely believing that ID Parts is affiliated,

connected, or associated with Plaintiff’s iD® Mark.




                                                 28
          Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 29 of 38




          80.   The acts of ID Parts as alleged herein and above constitute trademark infringement

in violation of § 32 of the Lanham Act, 15 U.S.C. § 1114.

          81.   ID Parts has engaged in this conduct knowingly, willfully, and in bad faith, in total

disregard of PARTS iD’s proprietary rights.         Even though ID Parts received notice of its

infringement, ID Parts intentionally and willfully continues their unauthorized use of Plaintiff’s

iD® Mark. PARTS iD is therefore entitled to statutory and treble damages.

          82.   Defendant’s unlawful actions have caused and are continuing to cause PARTS iD

irreparable injury and monetary damages.

          83.   As a direct and proximate result of Defendant’s conduct, PARTS iD has been and

is likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill.

          84.   PARTS iD has no adequate remedy at law and, if Defendant’s activities are not

preliminarily and permanently enjoined, PARTS iD will continue to suffer irreparable harm and

injury.

          85.   PARTS iD is therefore entitled to recover actual and treble damages, attorney fees,

and costs pursuant to 15 U.S.C. §§ 1114 and 1117 and injunctive relief pursuant to 15 U.S.C. §

1116.

                                      COUNT II
  Unfair Competition and False Designation of Origin in Violation of 15. U.S.C. § 1125(a)

          86.   PARTS iD incorporates the allegations in Paragraphs 1 through 85 as if fully set

forth herein.

          87.   PARTS iD is the owner of all right, title, and interest in, to and under its iD® Mark,

and all goodwill appurtenant thereto.




                                                 29
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 30 of 38




       88.     Plaintiff’s iD® Mark has been continuously and widely used by PARTS iD

nationwide, abroad, and on its eCommerce platforms. PARTS iD intends to preserve and maintain

its rights to the iD® Mark and to continue the use of the iD® Mark in connection with its

distributorship and retail store services relating to the distribution and sale of automotive products.

       89.     By virtue of the renown of the iD® Mark, the iD® Mark has developed secondary

meaning and significance in the mind of the relevant public. Goods and services associated with

the iD® Mark are immediately associated by the purchasing public with Plaintiff’s iD® Mark and

its automotive product-based eCommerce platforms.

       90.     Without PARTS iD’s consent, ID Parts has used, and continues to use PARTS iD’s

iD® Mark or confusingly similar variations thereof, in interstate commerce in connection with the

promotion, advertisement, and operation of identical distributorship and retail store services, and

specifically automotive products.

       91.     Defendant’s unauthorized use of PARTS iD’s iD® Mark, and/or confusingly similar

variations thereof, is causing and is likely to continue to cause confusion, or to cause mistake, or

to deceive, consumers and the relevant public into falsely believing that ID Parts is affiliated,

connected, or associated with Plaintiff’s iD® Mark.

       92.     The acts of ID Parts as alleged herein and above constitute unfair competition

and/or false designation of origin in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       93.     ID Parts has engaged in this conduct knowingly, willfully, and in bad faith, in total

disregard of PARTS iD’s proprietary rights.         Even though ID Parts received notice of its

infringement, ID Parts intentionally and willfully continues their unauthorized use of Plaintiff’s

iD® Mark. PARTS iD is therefore entitled to statutory and treble damages.




                                                  30
          Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 31 of 38




          94.      Defendant’s conduct has deprived PARTS iD of its rightful ability to control the

quality of goods and services uniquely associated with Plaintiff’s iD® Mark and to ensure that their

associated, valuable goodwill, and reputation are protected. Defendant’s unlawful actions have

caused and are continuing to cause PARTS iD irreparable injury and monetary damages.

          95.      As a direct and proximate result of Defendant’s conduct, PARTS iD has been and

is likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill.

          96.      PARTS iD has no adequate remedy at law and, if Defendant’s activities are not

preliminarily and permanently enjoined, PARTS iD will continue to suffer irreparable harm and

injury.

          97.      PARTS iD is therefore entitled to recover actual and treble damages, attorney fees,

and costs pursuant to 15 U.S.C. § 1114 and 1117 and injunctive relief pursuant to 15 U.S.C. §

1116.

                                          COUNT III
                Trademark Infringement in Violation of Massachusetts Common Law

          98.      PARTS iD incorporates the allegations in Paragraphs 1 through 97 as if fully set

forth herein.

          99.      PARTS iD is the owner of valid common law rights in the iD® Mark which it has

used continuously and in connection with PARTS iD’s goods and services prior to Defendant’s

unauthorized use of the Infringing ID Mark.

          100.     Defendant’s conduct as set forth above constitutes trademark infringement in

violation of Massachusetts common law.

          101.     ID Parts is promoting and otherwise advertising its automotive retail store services

under marks that are identical or confusingly similar variations of Plaintiff’s iD® Mark.



                                                    31
          Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 32 of 38




          102.   Defendant’s use of its Infringing ID Mark is likely to cause, has caused, and will

continue to cause confusion, mistake, or deception as to the sponsorship, affiliation, or source of

Defendant’s goods and services in that consumers and others are likely to believe Defendant’s

goods and services are legitimately connected with or approved by PARTS iD and/or its iD® brands

in violation of Massachusetts common law.

          103.   ID Parts has engaged in this conduct knowingly, willfully, and in bad faith.

          104.   Defendant’s unlawful actions have caused and are continuing to cause PARTS iD

irreparable injury and monetary damages.

          105.   As a direct and proximate result of Defendant’s conduct, PARTS iD has been and

is likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill, in

an amount as yet not fully ascertained.

          106.   PARTS iD has no adequate remedy at law and, if Defendant’s activities are not

preliminarily and permanently enjoined, PARTS iD will continue to suffer irreparable harm and

injury.

                                          COUNT IV
                 Unfair Competition in Violation of Massachusetts Common Law

          107.   PARTS iD incorporates the allegations in Paragraphs 1 through 106 as if fully set

forth herein.

          108.   Plaintiff’s iD® Mark have become well and favorably known throughout the United

States, including the Commonwealth of Massachusetts.

          109.   Defendant’s conduct as set forth above constitute unfair competition, false

representation, and/or false designation of origin, which are have and/or are likely to cause

confusion, or to cause mistake, or to deceive as to affiliation, connection, or association with



                                                 32
          Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 33 of 38




PARTS iD and/or its iD® Mark, brands, or origin, sponsorship, or approval of the infringing ID

Parts services by PARTS iD and/or its iD® and brands in violation of PARTS iD’s rights at

common law and under the law of the Commonwealth of Massachusetts.

          110.   ID Parts engaged in this conduct knowingly, willfully, and in bad faith.

          111.   Defendant’s intentional and willful actions have caused and are continuing to cause

PARTS iD irreparable injury and monetary damages.

          112.   As a direct and proximate result of Defendant’s conduct, PARTS iD has been and

is likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill, in

an amount as yet not fully ascertained.

          113.   PARTS iD has no adequate remedy at law and, if Defendant’s activities are not

preliminarily and permanently enjoined, PARTS iD will continue to suffer irreparable harm and

injury.

                                          COUNT V
                    Deceptive Trade Practices in Violation of G.L.c. 93(a) § 2

          114.   PARTS iD incorporates the allegations in Paragraphs 1 through 113 as if fully set

forth herein.

          115.   Defendant’s conduct as set forth above constitutes deceptive trade practices in

violation of G.L.c. 93(a) § 2.

          116.   Defendant’s use of PARTS iD’s iD® Mark and confusingly similar variations

thereof, falsely suggests PARTS iD and/or its iD® brands as the source of Defendant’s goods and

services.

          117.   In the course of Defendant’s business, ID Parts has and continues to make false

representations as to the source, sponsorship, approval, or certification of goods and services



                                                 33
          Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 34 of 38




provided by ID Parts in order to deceive consumers into believing that Defendant’s’ goods and

services are sponsored, approved, or certified by PARTS iD and/or its iD® Mark of brands in

violation of Massachusetts common law.

          118.   In the course of Defendant’s business, ID Parts has and continues to make false

representations to deceive consumers into believing that Defendant’s and/or their goods and

services are affiliated, connected, or associated with PARTS iD and/or its iD® brands.

          119.   ID Parts has engaged in this conduct knowingly, willfully, and in bad faith and

accordingly the Defendant’s conduct in this regard was immoral or otherwise unscrupulous.

          120.   Defendant’s actions have caused and will continue to cause confusion among

unsuspecting consumers familiar with the iD® Mark and brands, which are used to identify PARTS

iD’s goods and services, and thereby significantly impact the public as actual or potential

consumers.

          121.   Defendant’s unlawful actions have caused and are continuing to cause PARTS iD

irreparable injury and monetary damages.

          122.   As a direct and proximate result of Defendant’s conduct, PARTS iD has been and

is likely to be substantially injured in its business, including its goodwill and reputation acquired

under the iD® Mark and brands, resulting in lost revenues and profits and diminished goodwill, in

an amount as yet not fully ascertained.

          123.   PARTS iD has no adequate remedy at law and, if Defendant’s activities are not

preliminarily and permanently enjoined, PARTS iD will continue to suffer irreparable harm and

injury.

          124.   PARTS iD is therefore entitled to recover actual and treble damages, attorney fees,

and costs pursuant to G.L.c. 93(a) § 9(3A).




                                                 34
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 35 of 38




                                     PRAYER FOR RELIEF

       WHEREFORE, PARTS iD prays for judgment and relief against ID Parts as follows:

       A.      For preliminary and permanent injunctive relief enjoining ID Parts and any

principals, agents, servants, employees, successors and assigns of ID Parts and all those in privity,

concert or participation with ID Parts from:

            (i) imitating, copying, duplicating or otherwise making any use of Plaintiff’s iD® Mark

               or any mark confusingly similar to Plaintiff’s iD® Mark;

            (ii) using any false designation of origin or false description which can or is likely to

               lead the trade or public, or individual members thereof, to believe mistakenly that

               any service advertised, promoted, offered or sold by ID Parts is sponsored,

               endorsed, connected with, approved or authorized by PARTS iD;

            (iii) causing likelihood of confusion or injury to PARTS iD’s business reputation and

               to the distinctiveness of the Plaintiff’s iD® Mark by unauthorized use of the iD®

               Mark or any mark confusingly similar to the iD® Mark;

            (iv) engaging in any other activity constituting unfair competition or infringement of

               Plaintiff’s iD® Mark or PARTS iD’s rights in, or to use, or to exploit the same;

            (v) assisting, aiding or abetting another person or business entity in engaging or

               performing any of the activities enumerated in subparagraphs (i) through (v) above.

       B.      Find that ID Parts has infringed upon Plaintiff’s iD® Mark in violation of federal

and common law and damaged PARTS iD’s goodwill by its conduct.

       C.      Find that ID Parts has unfairly competed with PARTS iD by the acts complained

of herein in violation of federal law and common law.

       D.      Find that the acts of ID Parts constitute a violation of the G.L.c. 93(a) § 2.




                                                 35
        Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 36 of 38




       E.        For an order requiring the transfer of the infringing website, www.idparts.com, to

PARTS iD.

       F.        For an order requiring ID Parts to remove any and all references to the iD® Mark,

including any company or account names, logos, photographs or videos, and/or any other posts or

references, from the Internet and social media outlets, such as Facebook, Instagram, and Twitter.

       G.        Find ID Parts liable and award to PARTS iD monetary damages in an amount to be

fixed by the Court in its discretion as just, including all of the Defendant’s profits or gains of any

kind, resulting from Defendant’s willful infringement, and/or acts of unfair competition, said

amount to be trebled and exemplary damages where applicable in view of the intentional nature of

the acts complained of herein, pursuant to 15 U.S.C. § 1117, G.L.c. 93(a) § 9(3A), and the common

law of the Commonwealth of Massachusetts;

       H.        Award to PARTS iD statutory damages to the full extent permitted by law;

       I.        Award to PARTS iD its attorneys’ fees, due to the exceptional nature of this case,

and all of PARTS iD’s costs and expenses of litigation pursuant to 15 U.S.C. § 1117(a) and G.L.c.

93(a) § 9(3A).

       J.        Award to PARTS iD pre-judgment and post-judgment interest;

       K.        Grant to PARTS iD such other and further relief as the Court may deem just, proper

and equitable under the circumstances.

                                         JURY DEMAND

       PARTS iD demands a trial by jury on all issues so triable.




                                                 36
     Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 37 of 38




Dated: January 22, 2021                 Respectfully submitted,

                                        /s/ Aaron Bradford
                                        Aaron P. Bradford, pro hac vice
                                        Mishele Kieffer, pro hac vice
                                        Nina P. Brewer
                                        BRADFORD, LTD
                                        2701 Lawrence Street
                                        Denver, CO 80205
                                        (303) 325-5467
                                        Aaron@apb-law.com
                                        Mishele@apb-law.com
                                        Nina@apb-law.com

                                        Daniel J. Cloherty (BBO #565772)
                                        Christian G. Kiely (BBO #684308)
                                        TODD & WELD LLP
                                        One Federal Street, 27th Floor
                                        Boston, MA 02110
                                        (617) 720-2626
                                        dcloherty@toddweld.com
                                        ckiely@toddweld.com

                                        Attorneys for PARTS iD, LLC




                                   37
       Case 1:20-cv-11253-RWZ Document 29 Filed 01/22/21 Page 38 of 38




                               CERTIFICATE OF SERVICE

I hereby certify that on January 22, 2021 a true and correct copy of the foregoing PLAINTIFF

PARTS iD’S SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE

RELIEF was served via email on the following:

John Strand
jstrand@wolfgreenfield.com
WOLF, GREENFIELD & SACKS, P.C.
600 Atlantic Avenue
Boston, MA 02210

Counsel for IDParts LLC




                                                  /s/ Vonda Westlake




                                             38
